EXHIBIT 10.37

 

 

LOGO [g3051430514_1.jpg]    AMERICAN PROPERTY MANAGEMENT CORP.         2154 N.E.
Broadway Portland, Oregon 97232       Mailing Address: P.O. Box 12127, Portland,
Oregon 97212       Phone 503-281-7779 Fax 503-460-2616   

 

OFFICE LEASE

 

This Lease (“LEASE”), dated for reference purposes only,

 

April 22, 2004

 

is made by and between

 

AMERICAN PROPERTY MANAGEMENT CORP. as agent for and on behalf of

 

WESTON HOLDING CO., L.L.C. (“LESSOR”), and

 

SYNPLICITY, INC., a California corporation, (“LESSEE”).

 

AMERICAN PROPERTY MANAGEMENT CORP. Account #C-02/282/6677-06

 

LESSOR hereby leases to LESSEE the following:

 

Suite #210 consisting of approximately 1,854 rentable square feet (“Premises”)

 

(See Standard of Measurement Section 1.1)

 

(This measurement includes a load factor for the Building of 10%)

 

in the Beaverton Plaza Office Building

 

located at 3720 SW 141st Ave., Beaverton, OR 97005 (“Building”)

 

for a term commencing July 1, 2004; (“Commencement Date”)

 

and continuing through June 30, 2007; (“Expiration Date”)

 

at an initial Base Rental of $2,163.00 (U.S.) per month (“Base Rent”) (see
Section 37.1)

 

payable in advance on the first day of each month at

 

2154 N.E. Broadway, Suite #200, Portland, Oregon 97232-1561

 

commencing July 1, 2004.

 

(1)

LESSOR INITIAL             LESSEE INITIAL            



--------------------------------------------------------------------------------

LESSOR and LESSEE covenant and agree as follows:

 

1.1 STANDARD OF MEASUREMENT

 

  a.) Useable Square Footage

 

Is that area from the center of the tenant demising wall to the center of the
opposite tenant demising wall which is established by the American National
Standard Method of Measurement of Office Floor Space (ANSI Z65.1-1980) and the
Building Owners and Manager Association (BOMA).

 

  b.) Load Factor

 

Is a percentage of all the Building common areas such as Building lobby,
elevator lobbies, common hallways, common restrooms, common utility service
closets, common conference room, common canteen/kitchen lounge areas and
designated smoking areas. Not calculated is vertical floor penetrations such as
stairways, elevator shafts or mechanical shafts.

 

  c.) Rentable Square Footage

 

Is the calculated useable square footage plus a percentage of the common area of
the Building. The total of the two equal rentable square footage.

 

Formula:

1,685 useable square feet + 10% Load Factor = 1,854 rentable square feet

 

Note:        The actual common area square footage may exceed the Load Factor of
this Lease.

 

  d.) These square footages are approximations only and may vary from the actual
square footage. Prior to occupancy LESSEE may inspect and measure the Premises
to confirm the square footage. As of occupancy LESSEE shall be deemed to have
accepted the Premises, and will be deemed to have waived any objection to the
square footage approximations set forth herein.

 

2.1 DELIVERY OF POSSESSION

 

Should LESSOR be unable to deliver possession of the Premises on the date fixed
for the Commencement Date of the term, the Commencement Date will be deferred
and LESSEE shall owe no rent until receiving notice from LESSOR tendering
possession to LESSEE. If possession is not so tendered within 90 days following
the Commencement Date of the term, then LESSEE may elect to cancel this LEASE by
providing written notice to LESSOR within 10 days following expiration of the 90
day period. LESSOR shall have no liability to LESSEE for delay in delivering
possession, nor shall such delay extend the term of this LEASE in any manner.

 

2.2 EARLY POSSESSION

 

If LESSEE occupies the Premises prior to said Commencement Date, such occupancy
shall be subject to all provisions of this LEASE, such occupancy shall not
advance the Expiration Date, and LESSEE shall pay rent for such period at the
initial monthly rates set forth above.

 

(2)

LESSOR INITIAL             LESSEE INITIAL            



--------------------------------------------------------------------------------

2.3 ACCEPTANCE OF PREMISES

 

Except as may be provided for in any exhibit, appendix or rider hereto,
occupancy shall be construed to mean that LESSEE expressly acknowledges that it
has fully inspected the Premises and accepts the Premises in their present
condition. LESSEE further acknowledges LESSOR shall not be responsible for any
alterations, improvements or repairs unless by written agreement of the parties,
attached to and made a part of this LEASE.

 

3.1 RENT PAYMENT

 

Upon LESSEE’S execution of the LEASE, LESSEE shall pay the Base Rent for the
first calendar month of the LEASE term for which rent is payable. LESSEE shall
pay the Base Rent for the Premises and any additional charges provided herein
without deduction or offset. Rent for any partial month during the lease term
shall be prorated to reflect the number of days during the month that LESSEE
occupies the Premises based on a thirty (30) day month/360 day year. Rent or any
additional charges not paid when due shall bear interest at the rate of
one-and-one-half percent (1 1/2%) per month until paid in full. LESSOR may at
its option impose a late charge of .10 for each $1 due or $50.00, whichever is
greater, for rent or other additional charges paid made more than 10 days after
its due date in lieu of interest for the first month of delinquency, without
waiving any other remedies available for default.

 

4.1 SECURITY DEPOSIT

 

Concurrently with the execution of this LEASE by the LESSEE, LESSEE shall
deliver to LESSOR two-thousand one-hundred sixty-three and no/100 dollars
($2,163.00) as security for the full, timely and faithful performance by LESSEE
of every covenant and condition of this LEASE. It is expressly understood and
agreed the security deposit is not an advance of rental deposit or a measure of
LESSOR’S damages in the case of a default. This deposit shall not bear interest.
The security deposit shall not be considered a trust fund. LESSOR does not
represent that LESSOR is acting as a trustee or in any fiduciary capacity in
controlling or using LESSEE’S security deposit as provided for herein. If LESSEE
shall default with respect to any covenant or condition of this LEASE, LESSOR
may apply the whole or part of such security deposit to the payment of any sum
in default or any other sum which LESSOR may be required to spend by reason of
LESSEE’S default. In such event, LESSEE shall upon demand immediately pay to
LESSOR the amount necessary to restore the security deposit to its original
amount. When the Base Rent is adjusted per the terms of this LEASE, an
additional amount shall be paid to bring the security deposit amount equal to
the newly adjusted Base Rent amount. If LESSEE, complies with all of the
covenants and conditions of this LEASE, the security deposit or any balance
thereof shall be returned to the LESSEE within sixty (60) days after the
Expiration Date of the lease term.

 

5.1 USE

 

LESSEE shall use the Premises for professional business office use only with no
retail sales or manufacturing and for no other purpose without LESSOR’S consent.
In connection with its use, LESSEE shall at its expense promptly comply with all
applicable laws, ordinances, rules and regulations of any public authority and
shall not annoy, obstruct, or interfere with the rights of the other tenants of
the Building. LESSEE shall create no nuisance nor allow any objectionable fumes,
noise, or vibrations to be emitted from the Premises. LESSEE shall not conduct
any activities that will increase LESSOR’S insurance rates for any portion of
the Building or that will in any manner degrade or damage the reputation of the
Building.

 

(3)

LESSOR INITIAL             LESSEE INITIAL            



--------------------------------------------------------------------------------

6.1 EQUIPMENT

 

LESSEE shall install in the Premises only such office equipment as is customary
for general office use and shall not overload the weight capacity of the floors
or the capacity of the electrical circuits of the Premises or Building or alter
the plumbing or wiring of the Premises or Building. LESSOR must approve, in
advance, the location and manner of installing any electrical, heat generating
or communication equipment or exceptionally heavy articles. Any additional air
conditioning required because of heat generating equipment or special lighting
installed by the LESSEE shall be installed and maintained at LESSEE’S expense.
LESSOR shall have no obligation to permit the installation of equipment by any
telecommunications provider whose equipment is not then servicing the building.

 

7.1 SIGNS

 

No signs, awnings, antennas, or other apparatus shall be painted on or attached
to the Building or anything placed on any glass or woodwork of the Premises or
positioned so as to be visible from outside the Premises without LESSOR’S
written approval as to design, size, location and color. All signs installed by
LESSEE shall comply with LESSOR’S standards for signs and all applicable codes
and ordinances and all signs and sign hardware shall be removed upon termination
of this LEASE with the sign location restored to its former state unless LESSOR
elects to retain all or any portion thereof. LESSOR shall provide and install
building standard signage in the name of the LESSEE as it appears in this LEASE
for the Building lobby and suite entry. LESSEE shall be responsible for all
signage expense if the LEASE term is twelve months or less. Any changes
thereafter requested by LESSEE and approved by LESSOR shall be at LESSEE’S sole
expense.

 

8.1 UTILITIES AND SERVICES

 

LESSOR shall furnish heat, electricity, elevator service, and if the Premises
are air conditioned, air conditioning during the normal Buildings hours of 7:00
A.M. to 6:00 P.M., Monday through Friday, except holidays and 7:00 A.M. to 2:00
P.M. Saturdays, except holidays. The acceptable temperature range for the
Premises, which will not include the “Server” room described in Exhibit “B-1,”
is between 67 degrees to 75 degrees Fahrenheit, as measured from the thermostat
level which is approximately sixty inches (60”) above the floor, unless there
are extreme weather conditions which create an unusually hot or cold condition.
The LESSOR will not be responsible for maintaining a temperature range in the
“Server” room and LESSEE agrees to provide supplemental cooling to said “Server”
room, if necessary. Janitorial service will be provided in accordance with the
regular schedule of the Building, which schedule and service may change from
time to time. LESSEE shall comply with all government laws and regulations
regarding the use or reduction of use of utilities on the Premises. Interruption
of services or utilities shall not be deemed an eviction or disturbance of
LESSEE’S use and possession of the Premises, render LESSOR liable to LESSEE for
damages, or relieve LESSEE from performance of LESSEE’S obligations under this
LEASE, but LESSOR shall take all reasonable steps to correct any interruptions
in service. Electrical service furnished will be 110 volts unless different
service already exists in the Premises. The LESSOR shall only provide repair and
maintenance to building standard florescent light fixtures. The LESSOR shall not
be responsible for repair, maintenance (including light bulb replacement) for
non-building standard light fixtures. LESSEE shall provide its own surge
protection for power furnished to the Premises.

 

8.2 EXTRA USAGE

 

If LESSEE uses excessive amounts of LESSOR provided utilities and/or services of
any kind because of operation during normal Building hours and/or outside of
normal Building hours, high demands from office machinery and equipment,
nonstandard lighting or any other cause, LESSOR may impose a reasonable charge
for supplying such extra utilities and/or services, which charge shall be
payable monthly by LESSEE in conjunction with rent payments. In case of dispute
over any extra charge under this paragraph, LESSOR shall designate a qualified
independent engineer whose decision shall be conclusive on both parties. LESSOR
and LESSEE shall each pay one-half of the cost of such determination.



 

(4)

LESSOR INITIAL             LESSEE INITIAL            



--------------------------------------------------------------------------------

8.3 REMOVAL OF DEBRIS

 

LESSEE shall be solely responsible for and promptly pay for the removal of all
debris, cardboard, all and any other refuse generated in LESSEE’S moving into
premises including the replacement of office furniture and equipment during
tenancy and in vacating the Premises. Upon request, LESSOR shall supply LESSEE
the name of a recycling company to remove recyclable items. LESSEE shall pay
such additional charge in full upon receipt of statement.

 

9.1 MAINTENANCE AND REPAIRS

 

LESSOR shall have no liability for failure to perform required maintenance and
repair unless written notice of the needed maintenance or repair is given by
LESSEE and LESSOR fails to commence efforts to remedy the problem in a
reasonable time and manner. LESSOR shall have the right to erect scaffolding and
other apparatus necessary for the purpose of making repairs, and LESSOR shall
have no liability for interference with LESSEE’S use because of repairs and
installations, nor shall LESSOR be required to provide LESSEE with advance
written notice of LESSOR’S access to the Premises. LESSEE shall have no claim
against LESSOR for any interruption or reduction of services or interference
with LESSEE’S occupancy, and no such interruption or reduction shall be
construed as a constructive or other eviction of LESSEE. Repair of damage caused
by negligent or intentional acts or breach of this LEASE by LESSEE, its
employees, or invitees shall be at LESSEE’S expense.

 

The LESSOR shall only provide repair and maintenance to building standard
florescent light fixtures. The LESSOR shall not be responsible for repair,
maintenance (including light bulb replacement) for non-building standard light
fixtures.

 

10.1 ALTERATIONS

 

LESSEE shall not make any alterations, additions, or improvements to the
Premises, change the color or character of the interior, or install any wall or
floor covering without LESSOR’S prior written consent. Any such additions,
alterations, or improvements, except for removable machinery and unattached
moveable trade fixtures shall at once become part of the realty and belong to
LESSOR. LESSOR may at its option require that LESSEE remove any alterations and
restore the Premises to the original condition upon termination of this LEASE.
LESSOR shall have the right to approve the contractor used by LESSEE for any
work in the Premises, and to post notices of nonresponsibility in connection
with any work being performed by LESSEE in the Premises. LESSEE agrees that any
Building or fixture modifications within the LESSEE’S Premises that is required
to accommodate the LESSEE, employees or invitees of the LESSEE, as required by
the Americans with Disabilities Act (ADA), will be at the expense of the LESSEE.

 

The LESSEE shall not alter any lock or install a new or additional lock or any
bolt on any door of the Premises without prior written consent of the LESSOR. In
the event LESSEE desires to change or modify door locks on the Premises, LESSEE
shall notify LESSOR in advance and shall use LESSOR’S authorized locksmith and
LESSEE shall bear such cost.

 

11.1 INDEMNITY

 

LESSEE shall not allow any liens to attach to the Building or LESSEE’S interest
in the Premises as a result of its activities. LESSEE shall indemnify and defend
LESSOR from any claim, liability, damage, or loss occurring on the Premises,
arising out of any activity by LESSEE, its agents, or invitees or resulting from
LESSEE’S failure to comply with any term or condition of this LEASE. LESSOR
shall have no liability to LESSEE because of loss or damage caused by the acts
or omissions of other tenants of the Building, or by third parties.

 

(5)

LESSOR INITIAL             LESSEE INITIAL            



--------------------------------------------------------------------------------

12.1 INSURANCE

 

LESSEE shall carry liability insurance in the amount of no less than
$1,000,000.00 and which insurance shall have an endorsement naming LESSOR and
LESSOR’S agent, if any, as an additional insured and covering the liability
insured under Paragraph 11.1 of this LEASE. LESSEE shall furnish a certificate
evidencing such insurance which shall state that the coverage shall not be
canceled or materially changed without 10 days advance written notice to LESSOR
and LESSOR’S agent, if any, and a renewal certificate shall be furnished at
least 10 days prior to expiration of any policy. LESSEE is responsible for their
own fire insurance, see Section 14.1.

 

13.1 FIRE OR CASUALTY

 

“Major Damage” means damage by fire or other casualty to the Building or the
Premises which causes the Premises or any substantial portion of the Building to
be unusable, or which will cost more than 25 percent (25%) of pre-damage value
of the Building to repair, or which is not covered by insurance. In case of
Major Damage, LESSOR may elect to terminate this LEASE by notice in writing to
LESSEE within 60 days after such date. If this LEASE is not terminated following
Major Damage, LESSOR shall promptly restore the Premises to the condition
existing just prior to the damage. LESSEE shall promptly restore all damage to
tenant improvements or alterations installed or paid by LESSEE or pay the cost
of such restoration to LESSOR if LESSOR elects to do the restoration of such
improvements. Rent shall be reduced from the date of damage until the date
restoration work being performed by LESSOR is substantially complete, with the
reduction to be in proportion to the area of the Premises not useable by LESSEE.

 

14.1 WAIVER OF SUBROGATION

 

LESSEE shall be responsible for insuring its personal property and trade
fixtures located on the Premises. Neither LESSOR nor LESSEE shall be liable to
the other for any loss or damage caused by fire, water damage, sprinkler
leakage, or any of the risks that are or could be covered by a standard all risk
insurance policy with an extended coverage endorsement, or for any business
interruption, and there shall be no subrogated claim by one party’s insurance
carrier against the other party arising out of any such loss.

 

15.1 EMINENT DOMAIN

 

If a condemning authority takes title by eminent domain or by agreement in lieu
thereof to the entire Building or a portion sufficient to render the Premises
unsuitable for LESSEE’S use, then either party may elect to terminate this LEASE
effective on the date that possession is taken by the condemning authority. Rent
shall be reduced for the remainder of the term in an amount proportionate to the
reduction in the area of the Premises caused by the taking. All condemnation
proceeds shall belong to LESSOR, and LESSEE shall have no claim against LESSOR
or the condemnation award because of the taking.

 

16.1 ASSIGNMENT AND SUBLETTING

 

This LEASE shall bind and inure to the benefit of the parties, their respective
heirs, successors, and assigns, provided that LESSEE shall not assign its
interest under this LEASE or sublet all or any portion of the Premises without
first obtaining LESSOR’S consent in writing. This provision shall apply to all
transfers by operation of law including but not limited to mergers and changes
in control of LESSEE. No assignment or subletting shall relieve LESSEE of its
obligation to pay rent or perform other obligations required by this LEASE, and
no consent to one assignment or subletting shall be a consent to any further
assignment or subletting. LESSOR shall not unreasonably withhold its consent to
any assignment, or to subletting provided

 

(6)

LESSOR INITIAL             LESSEE INITIAL            



--------------------------------------------------------------------------------

the subrental rate or effective rental paid by the assignee is not less than the
current scheduled rental rate of the Building for comparable space and the
proposed LESSEE is compatible with LESSOR’S normal standards for the Building.
If LESSEE proposes a subletting or assignment to which LESSOR is required to
consent under this paragraph, LESSOR shall have the option of terminating this
LEASE and dealing directly with the proposed sublessee or assignee, or any third
party. If an assignment or subletting is permitted, any cash profit, or the net
value of any other consideration received by LESSEE as a result of such
transaction shall be paid to LESSOR promptly following its receipt by LESSEE.
LESSEE shall pay any costs incurred by LESSOR in connection with a request for
assignment or subletting, including reasonable attorneys’ fees.

 

17.1 DEFAULT

 

Any of the following shall constitute a default by LESSEE under this LEASE:

 

(a) LESSEE’S failure to pay rent or any other charge under this LEASE within 10
days after it is due.

 

(b) LESSEE’S failure to comply with any other term or condition within 10 days
following written notice from LESSOR specifying the noncompliance. If such
noncompliance cannot be cured within this 10 day period, the provision shall be
satisfied if LESSEE commences correction within such period and thereafter
proceeds in good faith and with reasonable diligence to effect compliance as
soon as possible. Time is of the essence in the performance of this LEASE.

 

(c) The making by LESSEE of any general assignment or general arrangement for
the benefit of creditors; or the filing by or against LESSEE of a petition to
have LESSEE adjudged a bankrupt, or a petition or reorganization or arrangement
under any law relating to bankruptcy (unless, in the case of a petition filed
against LESSEE, the same is dismissed within sixty (60) days); or the
appointment of a trustee or a receiver to take possession of substantially of
all LESSEE’S assets located at the Premises or of LESSEE’S interest in this
LEASE, where possession is not restored to LESSEE within thirty (30) days; or
the attachment, execution, or other judicial seizure of substantially all of
LESSEE’S assets located at the Premises or of LESSEE’S interest in this LEASE,
where such seizure is not discharged within thirty (30) days.

 

(d) Assignment or subletting by LESSEE in violation of Paragraph 16.1.

 

(e) Vacation or abandonment of the Premises without the written consent of
LESSOR.

 

17.2 REMEDIES FOR DEFAULT

 

In case of default as described in Paragraph 17.1, LESSOR shall have the right
to the following remedies which are intended to be cumulative and in addition to
any other remedies provided under applicable law:

 

(a) LESSOR may terminate the LEASE and retake possession of the Premises.
Following such retaking of possession, efforts by LESSOR to relet the Premises
shall be sufficient if LESSOR follows its usual procedure for finding tenants
for the space at rates not less than the current rates for other comparable
space in the Building. If LESSOR has other vacant space in the Building,
prospective tenants may be placed in such other space without prejudice to
LESSOR’S claim to damages or loss of rental from LESSEE.

 

(b) LESSOR may recover all damages caused by LESSEE’S default which shall
include an amount equal to rentals lost because of the default, lease
commissions paid for this LEASE, the unamortized cost of any tenant improvements
installed by LESSOR to meet LESSEE’S special requirements and the cost of any
clean up, refurbishing, lock changes and removal of the LESSEE’S property and
fixtures. LESSOR may sue periodically to recover damages as they occur
throughout the lease term, and no action for accrued damages shall bar a later
action for damages subsequently accruing. LESSOR may elect in any one action to
recover accrued damages plus damages attributable to the remaining term of the
LEASE. Such damages shall be measured based upon the rent due under this LEASE
for the remainder of the term, discounted to the time of judgment at the
prevailing interest rates on judgments.

 

(7)

LESSOR INITIAL             LESSEE INITIAL            



--------------------------------------------------------------------------------

  (c) LESSOR may make any payment or perform any obligation which LESSEE has
failed to perform, in which case LESSOR shall be entitled to recover from LESSEE
upon demand all amounts so expended, plus interest from the date of the
expenditure at the rate of one-and-one-half percent (1 1/2%) per month. Any such
payment or performance by LESSOR shall not waive LESSEE’S default.

 

18.1 SURRENDER

 

On the Expiration Date or early termination of this LEASE, LESSEE shall deliver
all keys to LESSOR to avoid a minimum lock change charge of $125.00 per lock and
surrender the Premises broom clean and in the same condition as at the
commencement date of the term subject only to reasonable wear from ordinary use.
LESSEE shall remove all of its furnishings and trade fixtures that remain its
property and restore all damage resulting from such removal. Failure to remove
shall be an abandonment of the property and LESSOR may dispose of it in any
manner without liability and LESSEE shall pay a reasonable charge for such
removal and disposal. If LESSEE fails to vacate the Premises when required,
including failure to remove all its personal property, LESSOR may elect either:
(1) to treat LESSEE as a tenant from month to month, subject to all the
provisions of this LEASE except that rent shall be one-and-one-half (1 1/2)
times the total rent being charged when the lease term expired; or (2) to eject
LESSEE from the Premises and recover damages caused by wrongful holdover. During
the period of sixty (60) days prior to the termination date of this LEASE, the
LESSOR may post on said premises or in the windows thereof signs of appropriate
size notifying the public that the premises are “For Lease.”

 

19.1 REGULATIONS

 

LESSOR shall have the right (but shall not be obligated) to make, revise and
enforce regulations or policies consistent with this LEASE for the purpose of
moving, use of common areas, prohibiting smoking or promoting safety, health,
order, economy, cleanliness, and good service to all tenants of the Building.
All such regulations and policies shall be complied with as if part of this
LEASE.

 

20.1 ACCESS

 

During times other than normal Building hours LESSEE’S officers and employees or
those having business with LESSEE may be required to identify themselves or show
passes in order to gain access to the Building. LESSOR shall have no liability
for permitting or refusing to permit access by anyone. LESSOR shall have the
right to enter upon the Premises at any time by passkey or otherwise to
determine LESSEE’S compliance with this LEASE, to perform necessary repairs to
the Building or the Premises, examine the condition of the Premises, to show the
Premises to any prospective tenant or purchasers or for any other lawful
purpose. Except in the case of emergency, such entry shall be at such times and
in such manner as to minimize interference with the reasonable business use of
the Premises by LESSEE.

 

21.1 FURNITURE AND BULKY ARTICLES

 

LESSEE shall move furniture and bulky articles in and out of the Building or
make independent use of the elevators only at times approved by LESSOR following
at least 24 hours’ advance written notice to LESSOR of the intended move. Items
of 1,000 pounds or greater shall require LESSOR’S approval.

 

(8)

LESSOR INITIAL             LESSEE INITIAL            



--------------------------------------------------------------------------------

22.1 NOTICES

 

Notices between the parties relating to this LEASE shall be in writing,
effective when delivered, or facsimile, or if mailed, effective on the second
day following mailing, postage prepaid, to the address for the party stated in
this LEASE or to such other address as either party may specify by written
notice to the other. Notice to LESSEE may always be delivered to the Premises.
Rent shall be payable to LESSOR at the LESSOR’S address and in the same manner,
but shall be considered paid only when received.

 

23.1 SUBORDINATION

 

This LEASE shall be subject and subordinate to any mortgages, deeds of trust, or
land sale contracts (hereafter collectively referred to as encumbrances) now
existing against the Building. At LESSOR’S option this LEASE shall be subject
and subordinate to any future encumbrance hereafter placed against the Building
(including the underlying land) or any modifications of existing encumbrances,
and LESSEE shall execute such documents as may reasonably be requested by LESSOR
or the holder of the encumbrance to evidence this subordination.

 

24.1 TRANSFER OF BUILDING

 

If the Building is sold or otherwise transferred by LESSOR or any successor,
LESSEE shall attorn to the purchaser or transferee and recognize it as the
LESSOR under this LEASE, and, provided the purchaser assumes all obligations
hereunder, the transferor shall have no further liability hereunder.

 

25.1 ESTOPPELS

 

Either party will within 20 days after written notice from the other execute,
acknowledge and deliver to the other party a certificate certifying whether or
not this LEASE has been modified and is in full force and effect; whether there
are any modifications or alleged breaches by any other party; the dates to which
rent has been paid in advance, and the amount of any security deposit, Lease
Consideration, or prepaid rent; and any other facts that may reasonably be
requested. Failure to deliver the certificate within the specified time shall be
conclusive upon the party of whom the certificate was requested that the lease
is in full force and effect and has not been modified except as may be
represented by the party requesting the certificate. If requested by the holder
of any encumbrance, or any ground lessor, LESSEE will agree to give such holder
or LESSOR notice of and an opportunity to cure any default by LESSOR under this
LEASE.

 

26.1 ATTORNEYS FEES

 

In any litigation arising out of this LEASE, the prevailing party shall be
entitled to recover, in addition to costs and disbursements, attorneys’ fees at
trial and on any appeal. If LESSOR incurs attorneys’ fees because of a default
by LESSEE, LESSEE shall pay all such fees whether or not litigation is filed.

 

27.1 QUIET ENJOYMENT

 

LESSOR warrants that so long as LESSEE complies with all terms of this LEASE, it
shall be entitled to peaceable and undisturbed possession of the Premises free
from any eviction or disturbance by LESSOR. Neither LESSOR nor its managing
agent shall have any liability to LESSEE for loss or damages arising out of the
acts, including criminal acts, of other tenants of the Building or third
parties, nor any liability for any reason which exceeds the value of its
interest in the Building.

 

(9)

LESSOR INITIAL             LESSEE INITIAL            



--------------------------------------------------------------------------------

28.1 COMPLETE AGREEMENT

 

This LEASE and the attached Exhibits and Schedules constitute the entire
agreement of the parties and supersede all prior written and oral agreements and
representations. Neither LESSOR nor LESSEE is relying on any representations
other than those expressly set forth herein. There are no implied covenants or
other agreements between the parties except as expressly set forth in this
LEASE.

 

29.1 CHAIR MATS

 

LESSEE shall provide, at LESSEE’S expense, chair mats for all desk rolling
chairs within the leased space and will be responsible for carpet wear caused by
chairs which could have been avoided by the use of chair mats.

 

30.1 PARKING

 

LESSEE shall have the nonexclusive use of seven (7) parking spaces for every
1,685 useable square feet of leased space for the use during normal business
hours. LESSOR has sole control of parking and may designate areas for patrons of
the property/Building and assign LESSEE and employees of the LESSEE to
designated parking areas. LESSEE and employees shall park their cars only in
these areas designated for the purpose by the LESSOR. LESSEE shall furnish to
LESSOR license numbers of vehicles used by the LESSEE and the employees of the
LESSEE, and notify LESSOR of any changes within five (5) days. If LESSEE or its
employees fail to park their vehicles in designated parking areas, then LESSOR
may charge LESSEE twenty dollars ($20.00) per day per vehicle for each or
partial day, in any area other than those designated, or if the area is signed
as a towing area, to have the vehicle(s) towed at the LESSOR’S option and at the
expense of the LESSEE and its employees. LESSEE acknowledges and agrees that
LESSOR shall not be responsible for the enforcement of any parking rules or
regulations in connection with reserved parking spaces contained in this LEASE
and/or in the Building rules.

 

There shall be no overnight storage of vehicles or trailers in the parking areas
or outside of Premises. LESSOR may remove vehicle from property and LESSEE shall
bear the cost of such removal.

 

31.1 COMMON AREA

 

Where the Building has a common entrance or meeting room, the LESSEE may use
these facilities at no cost on a first-come, first-serve basis by contacting the
LESSOR and reserving the room in advance. Abusing the privilege of the rooms may
result in the loss of said use.

 

32.1 NOTICE TO OWNERS, BUYERS, AND TENANTS REGARDING

HAZARDOUS WASTES OR SUBSTANCES UNDERGROUND STORAGE

TANKS

 

Comprehensive Federal and State laws and regulations have been enacted in the
last few years in an effort to develop controls over the use, storage, handling,
cleanup, removal and disposal of hazardous wastes or substances. Some of these
laws and regulations, such as, for example, the so-called “Superfund Act”,
provide for broad liability schemes wherein an owner, tenant or other user of
the property may be liable for cleanup costs and damages regardless of fault.
Other laws and regulations set standards for the handling of asbestos or
establish requirements for the use, modification, abandonment or closing of
underground storage tanks.

 

(10)

LESSOR INITIAL             LESSEE INITIAL            



--------------------------------------------------------------------------------

It is not practical or possible to list all such laws and regulations in this
LEASE. Therefore, owners, buyers and tenants are urged to consult legal counsel
to determine their respective rights and liabilities with respect to the issues
described in this notice as well as all other aspects of the proposed
transaction. If hazardous wastes or substances have been, or are going to be
used, stored, handled or disposed of on the property, or if the property has or
may have underground storage tanks, it is essential that legal and technical
advice be obtained to determine, among other things, what permits and approvals
have been or may be required, if any, the estimated costs and expenses
associated with the use, storage, handling, cleanup, removal or disposal of the
hazardous wastes or substances and what contractual provisions and protections
are necessary or desirable. It may also be important to obtain expert assistance
for site investigations as to the likelihood of hazardous wastes or substances,
or underground storage tanks being on the property.

 

Although LESSOR will disclose any knowledge it actually possesses with respect
to the existence of hazardous wastes or substances, or underground storage tanks
on the property, LESSOR has not made investigations or obtained reports
regarding the subject matter of this notice, except as may be described in a
separate written document signed by LESSOR. LESSOR makes no representations
regarding the existence or nonexistence of hazardous wastes or substances, or
underground storage tanks on the property. You should contact a professional,
such as a civil engineer, geologist, industrial hygienist or other persons with
experience in these matters to advise you concerning the property.

 

The term “hazardous wastes or substances” is used in this notice in its very
broadest sense and includes, but is not limited to petroleum base products,
paints and solvents, lead cyanide, DDT, printing inks, acids, pesticides,
ammonium compounds, asbestos, PCBs and other chemical products. Hazardous wastes
or substances and underground storage tanks may be present on all types of real
property. This notice is therefore meant to apply to any transaction involving
any type of real property, whether improved or unimproved.

 

33.1 MODIFICATION

 

This LEASE may not be modified except by endorsement in writing attached to this
LEASE, dated and signed by all the parties hereto, and LESSOR shall not be bound
by any oral or written statement of any servant, agent, or employee modifying
this LEASE.

 

34.1 PARTIES AFFECTED

 

The rights, liabilities and remedies provided for herein shall extend to the
heirs, legal representatives, successors and, so far as the terms of this LEASE
permit, assigns of the parties hereto, and the words “LESSOR” and “LESSEE” and
their accompanying verbs or pronouns, wherever used in this LEASE, shall apply
equally to all persons, firms, or corporations which may be or become parties
hereto.

 

35.1 SECURITY

 

LESSEE and not LESSOR, is responsible for security of the Premises. Any breach
in security of the Premises, common areas, common access doors, and/or elevators
shall not constitute an eviction of the LESSEE or relieve LESSEE from any of
LESSEE’S obligations under this LEASE. All tenants shall have the responsibility
for maintaining the security to common access. LESSOR may modify the type or
amount of security measures or services provided to the Building or the Premises
at any time without notice.

 

(11)

LESSOR INITIAL             LESSEE INITIAL            



--------------------------------------------------------------------------------

36.1 RIGHT TO RELOCATE

 

LESSOR hereby reserves the right at any time during the term hereof to change
the location of the Premises in the Building or other acceptable property as may
be required. In the event LESSOR elects to exercise the foregoing option it
shall advise LESSEE with sixty (60) days prior written notice of its intention.
If LESSEE does not accept relocation space this LEASE will terminate at end of
sixty (60) day notice period. LESSEE hereby agrees to be bound by its election
to relocate or terminate this LEASE and, further, to execute upon receipt from
LESSOR, whatever amendments or other instruments may be required to correctly
reflect the foregoing changes and/or alterations. LESSOR shall relocate LESSEE
at LESSOR’S sole expense. LESSEE shall be relocated to a premise of like kind
and quality.

 

37.1 COST-OF-LIVING ADJUSTMENT (CPI)

 

The Base Rental will be adjusted on the rental adjustment dates described in
Section 37.2 based on the following factors:

 

The percentage increase in the yearly Consumer Price Index for U.S. City average
(all urban consumers), as of March 2004 and the same Consumer Price Index as of
March 2005, and on the same month of each year of the LEASE term. Such
information will be secured from the U.S. Bureau of Labor Statistics. Said
increase shall be subject to a minimum annual increase of 3% and a maximum
annual increase of 5%.

 

37.2 RENTAL ADJUSTMENT DATES

 

June 1, 2005

June 1, 2006

 

37.3 UTILITY ADJUSTMENT

 

LESSEE shall pay as Additional Rent, one (1) time per year, LESSEE’S
proportionate share of any increase in basic utility costs for the Building.

 

The base period shall be March 2003 to February 2004, during which time the
actual utility costs were $ to be determined (this amount shall be provided to
LESSEE after LEASE signing date). The comparison period shall be defined as the
twelve calendar month period directly following the base period and every
consecutive twelve calendar month period thereafter. The actual utility costs
shall be defined as all Building meter accounts paid by the Lessor. For the
purposes of the utility adjustment, the Utility Building size shall be the
actual useable square feet less any space separately metered or submetered or
16,930 square feet and the LESSEE’S pro-rata share is 9.95% which is based on
the actual Premises useable square feet divided by the Utility Building size.
Since the useable square feet of the Building can change, the above Utility
Building size and LESSEE’S prorata share is subject to change.

 

The one (1) time per year utility payment, if any, shall be paid by the LESSEE
every June 1st starting June 1, 2005 and shall be calculated as follows:

 

First, before any comparison of utility costs is made, the adjusted actual
entire Building base period utility cost paid by the Lessor shall be increased
by the CPI percentage change for the same period (see Section 37.1) to create an
“adjusted” base amount. Next, the “adjusted” base period utility amount shall be
subtracted from the comparison period adjusted actual entire Building utility
cost. Last, the difference shall be multiplied by the LESSEE’S pro-rata share.
This amount will be due and payable as a one (1) time per year Additional Rent
charge paid by the LESSEE every June 1st starting June 1, 2005. An example is as
follows:

 

(12)

LESSOR INITIAL             LESSEE INITIAL            



--------------------------------------------------------------------------------

Example

 

1.)    Actual Building Size    20,000 useable sq. ft.     2.)    Building
Tenants who pay their utilities direct on separate meters or separately read
submeters    2,500 useable sq. ft.     3.)    Adjusted Building Size    17,500
useable sq. ft.     4.)    LESSEE’S Premises =    1,000 useable sq. ft.     5.)
   LESSEE’S pro-rata share =    5.7%     6.)    Actual Utility Costs during Base
Period for Entire Building    $17,500.00   ($1.00/rsf/yr) 7.)    CPI Increase   
x            3%     8.)    “Adjusted” Utility Costs Base Period    $18,025.00  
  9.)    Actual Utility Costs during Comparison Period for Entire Building   
$19,600.00   (12% increase) 10.)    Difference between Comparison Period and
“Adjusted” Base Period    $1,575.00     11.)    Tenant’s annual Pro-rata Share
5.7% or $89.78, which is a one (1) time per year payment made by the LESSEE.    

 

38.1 SMOKING - ENTIRE

 

NON-SMOKING BUILDING

 

The Building in which the Premises is located has been designated as an entire
NON-SMOKING Building. This includes all areas of the Building, both common areas
as well as individual tenant spaces. Thus, smoking in the Premises is not
permitted. Because of the fact that some tenants’ leases were in existence prior
to the adoption of the entire building non-smoking policy, these tenants have
the right, if they choose, to smoke in their Premises only, but do have a LEASE
obligation to provide smokeless ashtrays and/or an air purification system that
will filter air within the space to the extent that it is economically feasible.
LEASES for all new tenants moving into the Building will incorporate the entire
non-smoking Building policy and will prohibit these new tenants under their
LEASE from smoking in all areas of the Building.

 

39.1 WAIVER

 

Any waiver by the LESSOR of any breach of any covenant herein contained to be
kept and performed by the LESSEE shall not be deemed or considered as a
continuing waiver, and shall not operate to bar or prevent the LESSOR from
declaring a forfeiture for any succeeding breach, either of the same condition
or covenant otherwise.

 

40.1 PERSONAL GUARANTY

 

See Exhibit “A”

 

    X     None Required

 

(13)

LESSOR INITIAL             LESSEE INITIAL            



--------------------------------------------------------------------------------

41.1 INTERIOR DESIGN & MODIFICATION

 

See Exhibit “B-1” and “B-2” Space Plan

 

42.1 LESSOR AGREED TENANT

 

IMPROVEMENTS

 

See Exhibit “C” Interior Space Work Agreement

 

If any provisions contained in this Exhibit “C” Interior Space Work Agreement
are inconsistent with any other provisions contained in this LEASE (ie: Exhibit
“B-1” or “B-2” Space Plan), the provisions contained in this Exhibit “C”
Interior Space Work Agreement shall control.

 

43.1 LESSEE AGREED IMPROVEMENTS

 

See Exhibit “D”

X None Required

 

The LESSOR must review and approve any LESSEE Tenant Improvements to the
Premises. The LESSOR requests a walk-through with LESSEE and LESSEE’S contractor
prior to commencement of any improvements by LESSEE to the Premises.

 

  (a) The LESSEE shall be responsible for all tenant improvements to the
Premises not performed by the LESSOR and all costs associated with said LESSEE
tenant improvements. Said tenant improvements are to comply with applicable
building (including Americans With Disabilities Act, or ADA) and fire codes and
are to be performed by licensed and bonded contractor with a building permit
from the City of Portland or the appropriate governmental agency. Prior to the
commencement of work, LESSEE’S general contractor shall provide LESSOR proof of
insurance indemnifying LESSOR for claims that may arise during the course of
tenant improvements. All tenant improvements performed by LESSEE shall have
prior written approval by LESSOR using materials of quality satisfactory to
LESSOR. LESSEE shall provide construction drawings, which will be attached to
the LEASE as Exhibit “D” and approved by LESSOR in writing prior to commencement
of LESSEE tenant improvements.

 

  (b) The LESSEE will be responsible for all costs associated with LESSEE Tenant
Improvements.

 

  (c) LESSEE to appoint one (1) person as a LESSEE representative project
manager regarding all LESSEE tenant improvement coordination. LESSOR will only
interface with that person.

 

  (d) Before commencing any tenant improvements using LESSEE outside
contractors, LESSEE shall notify LESSOR of the expected commencement and
completion dates of the LESSEE tenant improvement work. LESSEE shall not permit
any mechanics’ or materials’ liens to be levied against the Premises or the
Building for any labor or materials furnished to LESSEE or its agents or
contractors; provided, however, that LESSEE shall not be required to pay or
otherwise satisfy any claims or discharge such liens so long as LESSEE, in good
faith and at its own expense, contests the same or the validity thereof by
appropriated proceedings and posts a bond or takes other steps acceptable to
LESSOR that stay enforcement of such lien.

 

  (e) LESSEE agrees that there shall be no occupancy of the Premises by LESSEE
until any/all notices of mechanics’ liens are removed from the property and
LESSOR is in receipt of lien waivers from all trades for LESSEE tenant
improvements.

 

  (f) Prior to commencement of any LESSEE improvements to the Premises, LESSOR
shall require LESSEE to have their General Contractor provide LESSOR with proof
of Performance and Payment bond acceptable to the LESSOR listing LESSOR as an
Obligee.

 

(14)

LESSOR INITIAL             LESSEE INITIAL            



--------------------------------------------------------------------------------

  (g) LESSOR also requires LESSEE’S construction agreement with LESSEE’S general
contractor for the Premises to include a waiver of any right to lien against the
LESSOR’S property and a statement that the General Contractor’s only resource is
the LESSEE and not the LESSOR for any payments related tot he improvements of
the Premises.

 

  (h) Upon completion of LESSEE’S tenant improvements per the construction
documents (to be attached to LEASE prior to construction start) approved by
LESSOR, LESSOR’S inspection of the completed said tenant improvements, and
LESSEE supplying a full set of lien releases.

 

  (i) All materials shall be installed in a good workmanship manner, and
quality.

 

  (j) All LESSEE tenant improvements will need to be routed through the
Facilities Permit Program with the City of Portland. All associated charges will
be billed to the LESSOR and passed through to the LESSEE for payment upon
receipt. LESSEE is aware all inspections and associated fees generated by LESSEE
or LESSEE’S contractor will be paid by the LESSEE. All reinspections associated
with LESSEE’S tenant improvements will be paid by LESSEE.

 

  (k) The LESSEE may not occupy the Premises until LESSOR is in receipt of a
copy of a Certificate of Occupancy.

 

44.1 FLOOR PLAN

 

See Exhibit “E” Floor Plan

 

45.1 TELEPHONES

 

LESSEE agrees, at its expense, to provide voice and data wiring to the Premises
and appropriate common areas. LESSEE agrees to put any equipment associated with
LESSEE’S voice and data system in the Premises. LESSEE agrees that LESSOR shall
not be liable for any damages or other liability incurred by LESSEE or any other
parties as a result of LESSEE’S wiring the Premises for voice and data or the
existing condition of any voice and data wiring or system. LESSEE further agrees
to indemnify and hold harmless LESSOR from any and all liability or claims of
LESSEE or others arising or resulting from LESSEE’S wiring of the Premises for
voice and data communications.

 

The LESSOR will agree to remove all existing voice and data lines/wiring prior
to Commencement Date if LESSEE so requests in Exhibit “C” prior to LESSEE
signing this LEASE. If LESSEE does not request in Exhibit “C” that LESSOR remove
all existing voice and data lines/wiring, then LESSEE shall be responsible for
any removal required.

 

If LESSEE decides to use any of the existing voice and data lines/wiring, the
LESSOR will not be responsible for removing any existing voice and data
lines/wiring.

 

46.1 TIME IS OF THE ESSENCE

 

LESSOR and LESSEE acknowledge that time is of the essence in the execution of
this LEASE in order to allow LESSOR adequate time to complete the agreed upon
Tenant Improvements. Due to the extent of tenant improvements described in
Exhibit “B-1” Space Plan and Exhibit “C” Interior Space Work Agreement, the
LESSOR’S contractor may require up to thirty (30) days after a Lease is executed
by LESSOR in order to complete said improvements. If the LEASE is not signed,
returned (with Security Deposit and prepaid rent) and accepted by the LESSOR
before 12:00 noon April 29, 2004, then LESSEE understands that the Tenant
Improvements described in Exhibit “B-1” and “B-2” Space Plan and Exhibit “C”
Interior Space Work Agreement may not be completed by the Lease Commencement
date and LESSEE shall not take possession of Premises until said Tenant
Improvements are completed.

 

(15)

LESSOR INITIAL             LESSEE INITIAL            



--------------------------------------------------------------------------------

47.1 EXPIRATION OF OFFER

 

This offer to lease shall be null and void at the sole option of the LESSOR if
not returned to LESSOR signed by LESSEE in an acceptable form to LESSOR and
accompanied by appropriate funds by April 29, 2004.

 

48.1 SPECIAL PROVISION

 

LESSEE’S Lease at Beaverton Plaza, 3720 SW 141st Ave., for Suite 204, Beaverton,
OR 97005, shall be terminated upon LESSEE completely vacating said Suite.
LESSEE’S current security deposit on file for Suite 204 (Account
#C-02/282/6680-06) shall be applied as a credit to Suite 210 (Account
#C-02/282/6677-06) per the above terms and conditions.

 

(16)

LESSOR INITIAL             LESSEE INITIAL            



--------------------------------------------------------------------------------

CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENT

 

(17)

LESSOR INITIAL             LESSEE INITIAL            



--------------------------------------------------------------------------------

In construing of this LEASE, it is understood that the LESSOR or the LESSEE may
be more than one person; that if the context so requires, the singular pronoun
shall be taken to mean and include the plural, the masculine, the feminine, and
the neuter, and that generally all grammatical changes shall be made, assumed
and implied to make the provisions hereof apply equally to corporations and to
individuals.

 

IN WITNESS WHEREOF, the respective parties have executed this instrument in
duplicate on this, the day, the month, and year first hereinbelow written, any
corporation signature being by authority of its Board of Directors.

 

LESSOR:

AMERICAN PROPERTY MANAGEMENT CORP.

as agent for and on behalf of WESTON HOLDING CO., L.L.C.

(Federal Tax ID# 93-1173413*)

*Lessee need not supply Lessor a Federal 1099 Form

Address for Notices:

     

By:

 

/s/ Douglas D. Lindholm

--------------------------------------------------------------------------------

Douglas D. Lindholm

Vice President of Commercial Property

           

P.O. Box 12127

Portland, Oregon 97212-0127

 

DATE:

 

May 12, 2004

--------------------------------------------------------------------------------

       

LESSEE:

SYNPLICITY, INC.,

a California corporation

     

By:

 

/s/ Douglas S. Miller

--------------------------------------------------------------------------------

     

Name:

 

Douglas S. Miller

--------------------------------------------------------------------------------

     

Title:

 

Vice President Finance, CFO

--------------------------------------------------------------------------------

       

DATE:

 

April 27, 2004

--------------------------------------------------------------------------------

 

Address for Notices:

 

600 West California Ave.

Sunnyvale, CA 94086

 

NOTARY:

STATE OF                             )

) ss.

County of                             )

 

The foregoing instrument was acknowledged before me this          day of
                        , 200  , by the above-named
                                                          to be his/her
voluntary act and deed.

 

--------------------------------------------------------------------------------

   

Notary Public for                         

   

My Commission Expires:                     

   

 

 

(18)

LESSOR INITIAL             LESSEE INITIAL            



--------------------------------------------------------------------------------

EXHIBIT “B-1” SPACE PLAN

SYNPLICITY, INC., a California corporation

3720 SW 141st Ave., Suite 210, Beaverton, OR 97005

Account #C-02/282/6677-06

 

LOGO [g3051430514_19.jpg]

 

Any changes to this Exhibit “B-1” Space Plan are subject to LESSOR’S approval.
Any changes to this plan shall be at LESSEE’S sole cost and expense, shall not
delay the Commencement Date, and may delay LESSEE’S occupancy.

 

Lessee Sign Off   Lessor’s Contractor   Property Manager

X                                                                   

  X                                                           
X                                                              

Date                                                            

  Date                                                    
Date                                                        

 

(19)

LESSOR INITIAL             LESSEE INITIAL            



--------------------------------------------------------------------------------

EXHIBIT “C” INTERIOR SPACE WORK AGREEMENT

SYNPLICITY, INC., a California corporation

3720 SW 141st Ave., Suite 210, Beaverton, OR 97005

Account #C-02/282/6677-06

 

ITEM

--------------------------------------------------------------------------------

  

ACCEPTED

AS-IS

--------------------------------------------------------------------------------

  

AGREED

IMPROVEMENTS

--------------------------------------------------------------------------------

  

LESSOR

EXPENSE

--------------------------------------------------------------------------------

  

LESSEE

EXPENSE

--------------------------------------------------------------------------------

PAINTING:

(Building Standard Color)

   ¨    Repaint Premises using same color walls are presently painted.    x    ¨

FLOORCOVERING:

(Building Standard Direct Glue Down

Carpet, Color/Cove Base Color)

   ¨    Shampoo existing carpet.    x    ¨

VINYL FLOORCOVERING:

(Building Standard Vinyl)

   x      None      ¨    ¨

LIGHTING:

(Building Standard Fixtures)

   ¨   

Replace any burned out light tubes.

Replace any discolored/broken light lenses.

   x    ¨

ELECTRICAL:

(Building Standard 110 Volt)

   ¨   

Provide five (5) dedicated 110 volt duplex outlets for LESSEE’S server equipment
and one (1) 110 volt 20 amp dedicated outlet for LESSEE’S HVAC unit.

Location of dedicated outlets in the one office will be established at walk
through.

   x    ¨

CEILING:

(Building Standard Acoustical Tile)

   ¨    Replace any broken or stained ceiling tiles.    x    ¨

PARTITIONS:

(Building Standard Sheetrock)

   x      None      ¨    ¨

DOORS/FRAMES:

(Building Standard Quality)

   x      None      ¨    ¨

LOCKS/HARDWARE:

(Building Standard Quality)

   ¨   

Rekey suite entry door locks the same. All interior doors are to be supplied
with passage door knobs only (no locks).

LESSOR to provide eight (8) suite entry door keys.

LESSOR to provide four (4) Building entry keys.

LESSOR to provide three (3) mail box keys

   x    ¨

RELIGHTS:

(Building Standard Interior)

   x      None      ¨    ¨

WINDOWCOVERING:

(Building Standard Exterior)

   ¨    Ensure all exterior window blinds work, repair or replace as needed.   
x    ¨

TELEPHONE:

(Building Standard Mud Rings)

   ¨    Provide phone board if required.    x    ¨ EXISTING VOICE AND DATA
LINES:    x   

Remove all existing voice and data

lines/wiring.    YES    x    NO¨

   ¨    ¨ DRAIN LINE:    ¨    LESSOR to provide a 3/8” drain line for LESSEE’S
portable HVAC unit.    x    ¨

 

If LESSEE is modifying the existing space layout, or expanding their Premises,
it is understood and agreed that all Lessor Agreed Tenant Improvement work may
be performed during normal business hours and will not be deemed as an
interruption of LESSEE’S business and that AMERICAN PROPERTY MANAGEMENT CORP.
assumes no liability for damage to any existing hidden electrical located in the
walls, ceiling and/or floors (i.e., electrical for phones, fax, computers,
office equipment, etc.) that is not indicated on this agreement and brought to
the attention of AMERICAN PROPERTY MANAGEMENT CORP. prior to the office remodel
or is not equipped with an appropriate power surge protection device.

 

If any provisions contained in this Exhibit “C” Interior Space Work Agreement
are inconsistent with any other provisions contained in this LEASE (ie: Exhibit
“B-1” or “B-2” Space Plan), the provisions contained in this Exhibit “C”
Interior Space Work Agreement shall control.

 

(20)

LESSOR INITIAL             LESSEE INITIAL            



--------------------------------------------------------------------------------

EXHIBIT “E” FLOOR PLAN

SYNPLICITY, INC., a California corporation

3720 SW 141st Ave., Suite 210, Beaverton, OR 97005

Account #C-02/282/6677-06

 

LOGO [g3051430514_21.jpg]

 

The above Floor Plan is meant to show the approximate location of the Premises
in relation to the rest of the floor only. It may not show an accurate as-built
drawing and is not meant for tenant improvement purposes.

 

(21)

LESSOR INITIAL             LESSEE INITIAL            